Contracts; lease; termination of lease; failure to comply with lease requirements; interpretation; ambiguity.— Plaintiff sues for breach of a lease of office space to the Government. Plaintiff asserts that the General Services Administration (GSA) improperly terminated the lease when plaintiff failed to remove the interior walls of the premises. On September 25, 1981 Trial Judge David Schwartz filed a recommended decision (reported in full at 29 CCF ¶ 81,905) holding that the lease required the landlord to remove the interior walls to accommodate the open-space office design desired by GSA. The trial judge found that (1) the contract documents required plaintiff to state any reservation from the repeated explicit condition that the removal of the partitions was up to the Government and the plaintiff failed to do so; and (2) even if the contract documents were ambiguous, the conversations between plaintiff and defendant show that plaintiff had notice that the Government reserved the right to ask that the interior walls be removed, and that plaintiff assured the Government that they were removable, and agreed that the offer was free of existing partitions. On December 4, 1981 the court, by order, adopted the recommended decision of the trial judge as the basis for its judgment in this case and dismissed the petition.